Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NORANDA ALUMINUM HOLDING CORPORATION NORANDA ALUMINUM ACQUISITION CORPORATION 801 Crescent Centre Drive, Suite 600 Franklin, TN 37067 May 9, 2008 VIA EDGAR AND FACSIMILE H. Roger Schwall Mellissa Duru Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549-7010 Re: Noranda Aluminum Holding Corporation Noranda Aluminum Acquisition Corporation Registration Statement on Form S-4 (File No. 333-148977) Dear Mr. Schwall and Ms. Duru: Noranda Aluminum Holding Corporation ( HoldCo ), Noranda Aluminum Acquisition Corporation ( AcquisitionCo ) and the Co-Registrant Guarantors (together with HoldCo and AcquisitionCo, the  Registrants ), are submitting for filing Amendment No. 3 to the Registrants Registration Statement on Form S-4 (the  Registration Statement ) relating to the exchange of up to $510,000,000 aggregate principal amount of Senior Floating Rate Notes due 2015 issued by AcquisitionCo and up to $220,000,000 aggregate principal amount of Senior Floating Rate Notes due 2014 issued by HoldCo, each of which will be registered under the Securities Act of 1933, as amended for an equal principal amount of AcquisitionCos outstanding Senior Floating Rate Notes due 2015 and HoldCos outstanding Senior Floating Rate Notes due 2014. Correspondingly, the Registrants hereby withdraw their request for acceleration of effectiveness. If you have any questions regarding this matter, please contact Rachel A. Wilson of Wachtell, Lipton, Rosen & Katz at (212) 403-1000. Sincerely, Noranda Aluminum Holding Corporation Noranda Aluminum Acquisition Corporation and the Co-Registrant Guarantors By: /s/Alan K. Brown Alan K. Brown Secretary and General Counsel
